In an action to foreclose a mortgage on real property, plaintiff appeals from an order of the Supreme Court, Queens County, dated April 5, 1976, which, inter alia, denied its motion for summary judgment. Order reversed, on the law, with one bill of $50 costs and disbursements against respondents Reference Realty Corp. and Dillworth, and plaintiff’s motion for summary judgment is granted. No fact issues were presented for review. Defendants do not contest the execution and validity of the mortgage or deny the plaintiff’s performance thereunder. They concede nonpayment of water charges for the period June 26, 1972 to June 26, 1973, nonpayment of real estate taxes totaling almost $15,000 and nonpayment of a quarterly installment of principal and interest. By the terms of the mortgage agreement, any one of these defaults gave plaintiff the right to accelerate the indebtedness. We have examined the motion papers for a meritorious defense, but find none. Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.